EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8 filed February 8, 2022 with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowable over the prior art.
Independent claim 1 is allowable over the prior art based on applicant’s remarks and telephone interview held on February 8, 2022 regarding a method  for generating a radiation therapy plan, the method comprising: generating an indication for modifying the preliminary radiation therapy plan in accordance with a predetermined clinician profile, wherein the predetermined clinician profile is based on a trained learning machine; an producing, using the indication, an updated radiation therapy plan that is adapted to the predetermined clinician profile, as claimed in combination with the rest of the claim limitation, so as to enable indications generated to a predetermined clinician profile for example, position modifications for certain isodose lines or changes in beam configurations, acceptable by the clinician.
Independent claim 6 is allowable over the prior art based on applicant’s remarks and telephone interview held on February 8, 2022 regarding a method for generating a trained learning machine for use in radiation treatment planning, the method comprising: generating, based on clinical objectives, a modified radiation therapy plan using the preliminary radiation therapy plan; determining deviations between the preliminary radiation therapy plan and the modified radiation therapy plan; and utilizing the deviations in a machine learning process to generate a trained learning machine, as claimed in 
Independent claim 17 is allowable over the prior art based on applicant’s remarks and telephone interview held on February 8, 2022 regarding a system for radiation therapy, the system comprising: determine deviations between the preliminary radiation therapy plan and the updated radiation therapy plan; apply the deviations in a machine learning process to generate a trained learning machine; and generate a user profile corresponding to the trained learning machine; and an output for providing a report in accordance with the user profile, as claimed in combination with the rest of the claim limitation, so as to enable further update trained learning machines base on deviations and user information.
Claims 2-5, 7-16, 18-22 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/